


Exhibit 10(g)(g)(g)

 

[g29363koi001.jpg]

 

GRANT AGREEMENT

 

Name:

Employee ID:

 

Grant Date:

 

 

 

 

 

Grant ID:

 

 

 

 

 

Target Amount:

 

 

 

 

 

Plan:

 

 

 

Performance-Adjusted Restricted Stock Units

 

GRANT SUMMARY

 

Target Amount

0 Shares

Performance Period

01 November 2014 – 31 October 2017

Segment 1

01 November 2014 – 31 October 2016

Segment 2

01 November 2014 – 31 October 2017

 

THIS PERFORMANCE-ADJUSTED RESTRICTED STOCK UNITS GRANT AGREEMENT, as of the
Grant Date noted above between Hewlett-Packard Company, a Delaware Corporation
(“Company”), and the Employee named above, is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted
performance-adjusted restricted stock units (“PARSUs”) representing hypothetical
shares of the Company’s common stock (the “Grant”) and dividend equivalents. 
The target amount stated above reflects the target number of PARSUs that may be
granted to you (the “Target Amount”).  The number of PARSUs achieved will be
determined at the end of each Segment.  Each PARSU will be equal in value to one
share of the Company’s $0.01 par value common stock (“Shares”), subject to the
restrictions stated below and in accordance with the terms and conditions of the
Hewlett-Packard Company 2004 Stock Incentive Plan, as amended (the “Plan”), a
copy of which can be found on the Long-term Incentives website along with a copy
of the related prospectus.  The Plan and the related prospectus can also be
obtained by written or telephonic request to the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Performance-Adjusted Restricted Stock Units.

 

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee a PARSU together with dividend equivalent
units, as set forth below.

 

2.              Performance Criteria and Performance Periods.

 

The Grant is divided into two separate segments, each with a different
performance period, as set forth in the Grant Summary above.  1/2 of the Target
Amount of the units are subject to performance criteria for Segment 1 (defined
above), which is two fiscal years (the “Segment 1 Units”) and 1/2 of the Target
Amount of the units are subject to performance criteria for Segment 2 (defined
above) which is three fiscal years (the “Segment 2 Units”).

 

1

--------------------------------------------------------------------------------


 

For each segment, the Employee may be credited with PARSUs based on (a) the
Company’s achieving goals for that segment related to return on invested capital
(“ROIC”) (weighted 50% of the PARSUs for each segment) and relative total
shareholder return (“TSR”) (weighted 50% of the PARSUs for each segment),
(b) the Employee’s continued employment through the last business day of the
relevant Segment, and (c) the Employee’s compliance with the requirements and
conditions provided for in the Plan and this Grant Agreement.

 

The goals associated with this PARSU shall be established by the Committee, and
will be communicated separately to the Employee by the Company.  Shares
delivered at the end of the Performance Period with respect to this PARSU will
range from 0% to 200% of the Target Amount of PARSUs, based upon the Company’s
performance against the ROIC and TSR goals as certified by the Committee.  No
PARSUs will be achieved for a segment if performance is below minimum levels.

 

3.                   Crediting of Units For Each Segment.

 

(a)         ROIC Units.  50% of the Target Amount of units for each Segment
(i.e., 25% of the total Target Amount of units) will be determined based upon
performance against the ROIC goals for that Segment, as certified by the
Committee (the “Segment ROIC Units”).  The relevant number of Segment ROIC Units
shall be credited in the Employee’s name, based on the Company’s performance
during the relevant Segment as follows: 0% if performance is below minimum
level, 50% if performance is at minimum level, 100% if performance is at target
level and 200% if performance is at or above maximum level.  For performance
between the minimum level and target level or between target level and the
maximum level, a proportionate percentage will be applied based on straight-line
interpolation between levels.

 

If ROIC goals are met for the relevant Segment, the ROIC Units that are achieved
for that Segment will be credited to the Employee even if the TSR goals for the
Segment are not met.

 

(b)         TSR Units.  50% of the Target Amount of units for each Segment
(i.e., 25% of the total Target Amount of units) will be determined based upon
performance against the TSR goal for that Segment, as certified by the Committee
(the “Segment TSR Units”).  The Segment TSR Units shall be credited in the
Employee’s name based on the Company’s performance during the relevant Segment
as follows: 0% if performance is below the minimum level, 50% if performance is
at the minimum level, 100% if performance is at target level and 200% if
performance is at or above the maximum level.  For performance between minimum
and target, or between target and the maximum levels, a proportionate percentage
will be applied based on straight-line interpolation between levels.

 

If TSR goals are met for the relevant Segment, the TSR Units that are achieved
for that Segment will be credited to the Employee even if the ROIC goals for the
Segment are not met.

 

(c)                                  Service Requirement.  Notwithstanding
(a) and (b) above, the Employee must be employed on the last day of the relevant
Segment in order to be credited with any PARSUs for that Segment.

 

4.             Payout of Performance-Adjusted Restricted Stock Units and
Dividend Equivalents.

 

Following the Committee’s certification (if any) at the end of the relevant
Segment that the goals associated with this PARSU have been met, and that the
terms and conditions set forth in this Grant Agreement are otherwise fulfilled,
then the units credited to the Employee under this PARSU, as determined under
Section 3, shall no longer be restricted, and HP Common Shares will be
transferred to the Employee’s account within 90 days following the end of the
relevant Segment, together with a number HP Common Shares representing dividend
equivalents.  The number of HP Common Shares representing dividend equivalents
shall be equal to the value (without interest) of the regular cash dividends
declared on HP Common Shares for which the record date is between the Grant Date
and the vesting date, on a number of HP Common Shares equal to the number earned
under this PARSU, divided by the closing price of an HP Common Share on the
dividend payment date.  The Shares so transferred will be in an amount equal to
the number of PARSUs achieved pursuant to Section 3 above plus the number of
dividend equivalents payable pursuant to this Section 4, rounded up to the
nearest whole share, net of applicable withholdings.

 

5.              Restrictions.

 

Except as otherwise provided for in this Grant Agreement, the PARSUs or rights
granted hereunder may not be sold, pledged or otherwise transferred until paid
(if at all) in accordance with this Grant Agreement.

 

6.              Custody of Performance-Adjusted Restricted Stock Units.

 

The PARSUs subject hereto shall be held in a restricted book entry account in
the name of the Employee.  Upon completion of the relevant Segment, any Shares
deliverable pursuant to Section 4 above shall be released into an unrestricted
brokerage account in the name of the Employee; provided, however, that a portion
of such Shares shall be surrendered in payment of taxes in accordance with
Section 14 below, unless the Company, in its sole discretion, establishes
alternative procedures for the payment of such taxes.  Any Shares not
deliverable pursuant to Section 4 above shall be forfeited from the Employee’s
account.

 

2

--------------------------------------------------------------------------------


 

7.              No Stockholder Rights.

 

PARSUs and dividend equivalents represent hypothetical Shares.  Until Shares are
delivered to the Employee, the Employee shall not be entitled to any of the
rights or benefits generally accorded to stockholders, including, without
limitation, the receipt of dividends.

 

8.              Termination of Employment.

 

Except in the case of a termination of employment due to the Employee’s death,
retirement or total and permanent disability, the Employee must remain in the
employ of the Company on a continuous basis through the last business day of the
relevant Segment in order to be eligible to receive any amount of the PARSU
except to the extent a severance plan applicable to the Employee provides
otherwise, subject to the terms and conditions of this Grant Agreement.

 

9.              Benefit in Event of Death of the Employee.

 

In the event termination of employment is due to the death of the Employee, the
beneficiary of the Employee shall receive a pro-rata amount of the PARSU and the
applicable dividend equivalents, payable at the end of relevant Segment. For
each Segment or part of a Segment that the Employee works during the Performance
Period, the amount credited will be determined by multiplying the amount
credited at the end of the relevant Segment by a fraction equal to the number of
whole months worked by the Employee during such Segment, divided by the number
of months in the Segment.

 

10.       Retirement of the Employee.

 

If the Employee’s termination is due to retirement in accordance with the
applicable retirement policy, the Employee shall receive a pro rata amount of
the PARSU and dividend equivalents (not more than 100%), payable at the end of
the relevant Segment.  For each Segment or part of a Segment that the Employee
works during the Performance Period, the amount credited will be determined by
multiplying the amount credited at the end of the relevant Segment by a fraction
equal to the number of whole months worked by the Employee during such Segment,
divided by the number of months in the Segment.  The Company’s obligation to
deliver the pro rata amount due is subject to the condition that the Employee
shall have executed a current Agreement Regarding Confidential Information and
Proprietary Developments (“ARCIPD”) that is satisfactory to the Company, and
during the portion of the Performance Period following termination of the
Employee’s active employment shall be in compliance with any-post employment
restrictions in the ARCIPD and shall not engage in any conduct that creates a
conflict of interest in the opinion of the Company.

 

11.       Total and Permanent Disability of the Employee.

 

In the event termination of employment is due to the total and permanent
disability of the Employee, the Employee (or a legally designated guardian or
representative if the Employee is legally incompetent) shall receive a pro rata
amount of the PARSU and dividend equivalents, payable at the end of the relevant
Segment.  For each Segment or part of a Segment that the Employee works during
the Performance Period, the amount credited will be determined by multiplying
the amount credited at the end of the relevant Segment by a fraction equal to
the number of whole months worked by the Employee during such Segment, divided
by the number of months in the Segment. The Company’s obligation to deliver the
amount due under the PARSU and the dividend equivalents is subject to the
condition that the Employee shall have executed a current ARCIPD that is
satisfactory to the Company, and during the portion of the Performance Period
following termination of the Employee’s active employment shall be in compliance
with any-post employment restrictions in the ARCIPD and shall not engage in any
conduct that creates a conflict of interest in the opinion of the Company.

 

12.       Deferral of Compensation.

 

Payments made pursuant to this Plan and this Grant Agreement are intended to
comply with or qualify for an exemption from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).  The Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Grant Agreement
to ensure that all PARSU and dividend equivalent payments are made in a manner
that complies with Section 409A (including, without limitation, the avoidance of
penalties thereunder), provided however, that the Company makes no
representations that the PARSU or the dividend equivalents will be exempt from
any penalties that may apply under Section 409A and makes no undertaking to
preclude Section 409A from applying to this PARSU or the dividend equivalents.
Any PARSUs or dividend equivalents the settlement of which is triggered by
“separation from service” (within the meaning of Section 409A) of a “specified
employee” (as defined under Section 409A) shall not be made until a date that is
on or after the date which is 6 months after the date of separation from
service, or if earlier, upon the Employee’s death.

 

13.       Accelerated or Delayed Delivery.

 

Notwithstanding anything in this Grant Agreement to the contrary, the Committee,
in its sole discretion may accelerate or delay the delivery of any Shares. To
the extent the PARSUs or the dividend equivalents are subject to Section 409A,
such acceleration of delay shall only occur under the circumstances, and to the
extent, permitted by Section 409A.  Further, in the event the Company elects to
accelerate delivery of any Shares subject to Section 409A or pay cash in
exchange for the cancellation of any PARSUs or dividend equivalents subject to
Section 409A pursuant to a Change in Control pursuant to the Plan, such
acceleration or exchange shall only be effective to the extent the event
constitutes a change in ownership or effective control or a change in the
ownership of a substantial portion of the assets for purposes of Section 409A. 
In all other circumstances delivery will be made in accordance with Section 4
above.

 

3

--------------------------------------------------------------------------------


 

14.       Taxes.

 

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, payroll tax, payment on account, employer taxes or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to or otherwise recoverable from the Employee (such as fringe
benefit tax) by the Company and/or the Employee’s employer (the “Employer”)
whether incurred at grant, vesting, sale, or at any other time (“Tax-Related
Items”). In the event that the Company or the Employer is liable for taxes that
are legally permitted to be recovered from the Employee or is required to
withhold taxes as a result of the grant or vesting of PARSUs (including dividend
equivalents) or the issuance or subsequent sale of Shares acquired pursuant to
such PARSUs and dividend equivalents, the Employee shall surrender a sufficient
number of whole Shares, make a cash payment or make adequate arrangements
satisfactory to the Company and/or the Employer to withhold such taxes from the
Employee’s wages or other cash compensation paid to the Employee by the Company
and/or the Employer at the election of the Company, in its sole discretion, or,
if permissible under local law, the Company may sell or arrange for the sale of
Shares that Employee acquires as necessary to cover all applicable required
withholding taxes, taxes that are legally recoverable from the Employee (such as
fringe benefit tax) and required social security contributions at the time the
restrictions on the PARSUs and dividend equivalents lapse, unless the Company,
in its sole discretion, has established alternative procedures for such payment.
However, with respect to any PARSUs or dividend equivalents subject to
Section 409A whose Shares vest prior to delivery, the Company shall limit the
surrender of Shares at vesting to the minimum number of Shares permitted to
avoid a prohibited acceleration under Section 409A.  The Employee will receive a
cash refund for any fraction of a surrendered Share or Shares in excess of any
required Tax-Related Items.  To the extent that any surrender of Shares or
payment of cash or alternative procedure for such payment is insufficient, the
Employee authorizes the Company, the Employer, its Affiliates and Subsidiaries,
which are qualified to deduct tax at source, to deduct from the Employee’s
compensation all Tax-Related Items.  The Employee agrees to pay any amount or
Tax-Related Items that cannot be satisfied from wages or other cash
compensation, to the extent permitted by law.

 

The Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, then the Employee will be deemed to have been issued the
full number of Shares subject to the vested PARSUs and dividend equivalents,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Employee’s
participation in the Plan.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount withheld by the Company
and/or the Employer.  The Employee further acknowledges that the Company and or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of these PARSUs or
dividend equivalents, including the grant, vesting or settlement of PARSUs or
dividend equivalents and the subsequent sale of any Shares acquired pursuant to
such PARSUs or dividend equivalents; and (ii) notwithstanding Section 12, do not
commit to structure the terms or any aspect of this grant of PARSUs and/or
dividend equivalents to reduce or eliminate the Employee’s liability for
Tax-Related Items or to achieve any particular tax result. The Employee
acknowledges that the Company and/or the Employer may be required to withhold
and/or account for Tax-Related Items in more than one jurisdiction.  The
Employee shall pay the Company or the Employer any amount for Tax-Related Items
that the Company or the Employer may be required to withhold as a result of the
Employee’s participation in the Plan or the Employee’s receipt of PARSUs and
dividend equivalents that cannot be satisfied by the means previously
described.  The Company may refuse to deliver the benefit described herein if
the Employee fails to comply with the Employee’s obligations in connection with
the Tax-Related Items.

 

(c)          In accepting the PARSU, the Employee consents and agrees that in
the event the PARSU or the dividend equivalents become subject to an employer
tax that is legally permitted to be recovered from the Employee, as may be
determined by the Company and/or the Employer at their sole discretion, and
whether or not the Employee’s employment with the Company and/or the Employer is
continuing at the time such tax becomes recoverable, the Employee will assume
any liability for any such taxes that may be payable by the Company and/or the
Employer in connection with the PARSU and dividend equivalents.  Further, by
accepting the PARSU, the Employee agrees that the Company and/or the Employer
may collect any such taxes from the Employee by any of the means set forth in
this Section 14.  The Employee further agrees to execute any other consents or
elections required to accomplish the above, promptly upon request of the
Company.

 

15.       Data Privacy Consent.

 

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
PARSUs, options or any other entitlement to shares of stock awarded, cancelled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee’s country. HP is committed to protecting the
privacy of the Employee’s Data in such cases. By contract with both the HP
affiliate and with HP vendors, the people and

 

4

--------------------------------------------------------------------------------


 

companies that have access to the Employee’s Data are bound to handle such Data
in a manner consistent with the HP Privacy Policy and law. HP also performs due
diligence and audits on its vendors in accordance with good commercial practices
to ensure their capabilities and compliance with those commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

16.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the HP website at www.hp.com.  The Employee
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are available upon written or telephonic request to the
Company Secretary. The Employee hereby consents to receive any documents related
to current or future participation in the Plan by electronic delivery and agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.

 

17.       Acknowledgment and Waiver.

 

By accepting this grant of PARSUs, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and, subject to Section 19(d), may be modified, amended, suspended or
terminated by the Company at any time unless otherwise provided in the Plan or
this Grant Agreement; (ii) the grant of PARSUs and related benefits is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Shares or PARSUs, or benefits in lieu of Shares or PARSUs, even
if Shares or PARSUs have been granted repeatedly in the past; (iii) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company and/or the Committee; (iv) the Employee’s participation in the
Plan shall not create a right to further employment with the Employer and shall
not interfere with the ability of the Employer to terminate the Employee’s
employment relationship at any time with or without cause, and it is expressly
agreed and understood that employment is terminable at the will of either party,
insofar as permitted by law; (v) the Employee is participating voluntarily in
the Plan; (vi) PARSUs and their resulting or related benefits are an
extraordinary item that is outside the scope of the Employee’s employment
contract, if any; (vii) PARSUs and their resulting benefits are not intended to
replace any pension rights or compensation; (viii) PARSUs and resulting or
related benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law; (ix) in the event that the Employee is not an employee of
the Company, this Grant Agreement will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this Grant Agreement
will not be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate of the Company; (x) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (xi) no claim or
entitlement to compensation or damages shall arise from termination of this
grant of PARSUs and related benefits or diminution in value of this grant of
PARSUs or related benefits resulting from termination of the Employee’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and the Employee irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting the terms of this Grant Agreement, the Employee
shall be deemed irrevocably to have waived any entitlement to pursue such claim;
(xii) notwithstanding any terms or conditions of the Plan to the contrary, in
the event of termination of the Employee’s employment (whether or not in breach
of local labor laws), the Employee’s right to receive benefits under this Grant
Agreement after termination of employment, if any, will be measured by the date
of termination of the Employee’s active employment and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
(xiii) the Committee shall have the exclusive discretion to determine when the
Employee is no longer actively employed for purposes of this Grant Agreement;
(xiv) if the Company’s performance is below minimum levels as set forth in this
Grant Agreement, no PARSUs or dividend equivalents will vest and no Shares will
be delivered to the Employee; and (xv) if the Company determines that the
Employee has engaged in misconduct prohibited by applicable law or any
applicable policy of the Company, as in effect from time to time, or the Company
is required to make recovery from the Employee under applicable law or a Company
policy adopted to comply with applicable legal requirements, then the Company
may, in its sole discretion, to the extent it determines appropriate and to the
extent permitted under applicable law, (a) recover from the Employee the
proceeds from PARSUs and dividend equivalents vested up to three years prior to
the Employee’s termination of employment or any time thereafter, (b) cancel the
Employee’s outstanding Grant Agreements, and (c) take any other action required
or permitted by applicable law.

 

18.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire Performance Period. If such separate documents
are required by the Company and the Employee does not accept them within 75 days
of the Grant Date or such other date as of which the Company shall require in
its discretion, this PARSU shall be cancelled and the Employee shall have no
further rights under this Grant Agreement.

 

5

--------------------------------------------------------------------------------


 

19.       Miscellaneous.

 

(a)         The Company shall not be required to treat as owner of PARSUs and
associated benefits hereunder any transferee to whom such PARSUs or benefits
shall have been transferred in violation of any of the provisions of this Grant
Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

(d)         The Plan is incorporated herein by reference. The Plan and this
Grant Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof, other than the terms of any severance plan applicable to the
Employee that provides more favorable vesting, and may not be modified adversely
to the Employee’s interest except by means of a writing signed by the Company
and the Employee.  Notwithstanding the foregoing, nothing in the Plan or this
Grant Agreement shall affect the validity or interpretation of any duly
authorized written agreement between the Company and the Employee under which an
Award properly granted under and pursuant to the Plan serves as any part of the
consideration furnished to the Employee, including without limitation, any
agreement that imposes restrictions during or after employment regarding
confidential information and proprietary developments.  This Grant Agreement is
governed by the laws of the state of Delaware.

 

(e)          If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

(f)           The provisions of this Grant Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(g)          Notwithstanding Section 19(f), the Company’s obligations under this
Grant Agreement and the Employee’s agreement to the terms of an arbitration
agreement and/or an ARCIPD, if any, are mutually dependent.  In the event that
the Employee breaches the arbitration agreement or the Employee’s ARCIPD is
breached or found not to be binding upon the Employee for any reason by a court
of law, then the Company will have no further obligation or duty to perform
under the Plan or this Grant Agreement.

 

(h)         Any capitalized terms not defined herein shall have the same meaning
they have in the Plan.

 

(i)             The Company reserves the right to impose other requirements on
the Employee’s participation in the Plan, on the PARSUs and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

(j)            All rights granted and/or Shares delivered under this Grant
Agreement are subject to claw back under the Company policy in effect from time
to time.

 

(k)         The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding the Employee’s participation
in the Plan, or the Employee’s acquisition or sale of the underlying Shares. 
The Employee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

 

 

 

Meg Whitman

 

 

CEO and President

 

 

 

 

 

 

 

 

 

 

 

Tracy Keogh

 

 

Executive Vice President, Human Resources

 

 

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your grant is subject to the terms and conditions of this Grant
Agreement and to HP obtaining all necessary government approvals.  If you have
questions regarding your grant, please discuss them with your manager.

 

6

--------------------------------------------------------------------------------

 
